         Case 7:11-cr-00630-KMK Document 1541 Filed 07/13/21 Page 1 of 2




                                                               MEMO ENDORSED
                                PARKER AND CARMODY, LLP
                                       ATTORNEYS AT LAW
                                       30 EAST 33RD STREET
                                            6TH FLOOR
                                       NEW YORK, N.Y. 10016

DANIELS. PARKER                                                            TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                            FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                        DanielParker@aol.com




                                                      July 13, 2021

ByECF
Hon. Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

                             Re: United States v. Michael Clemons
                                      11 Cr 630 (KMK)

Dear Judge Karas:

       I write to advise the Court that Michael Clemons intends to admit to violating his
supervised release and move for immediate sentencing at the next scheduled conference of July
20, 2021, at 10 a.m. After conferring with AUSA Lindsey Keenan, I have advised her that Mr.
Clemons will admit to all three of the specifications set forth in the Violation report dated
January 14, 2019.

        Mr. Clemons and counsel request permission to appear remotely and we consent to the
proceedings going forward by telephone. I have spoken with Mr. Clemons, advised him of his
right to be physically present in the courthouse, discussed the pandemic and its impact on some
in-person proceedings, and he waives his right to be physically present and consents to appear by
telephone.

        I have spoken with AUSA Lindsey Keenan and the Government does not object to this
request.

        If the foregoing request meets with the Court's approval, then I respectfully request that
the Court grant the application that the VOSR proceeding scheduled for next week go forward
remotely at which time Mr. Clemons will admit to the violations and move for immediate
sentencing.




                                                 1
Case 7:11-cr-00630-KMK Document 1541 Filed 07/13/21 Page 2 of 2




Thank you for your consideration in this matter.


                                                   Respectfully submitted,

                                                   µJb__
                                                   Daniel S. Parker
                                                   Parker and Carmody, LLP
                                                   30 East 33 rd Street
                                                   6th Floor
                                                   New York, NY 10016
                                                   Tel. 917-670-7622
Cc: AUSA L. Keenan (by email)
    Probation Officer J. Steimel (by email)


   ~f      I/ /Jo ll- /t_1_
                 tu1

     j-~ 01U-- tvh 1»--W d°1f)




                                         2
